Exhibit 10.5

 

NORTHWEST BANK

AND NORTHWEST BANCSHARES, INC.

CHANGE IN CONTROL AGREEMENT

 

This Change in Control Agreement (the “Agreement”) is made effective as of
March 4, 2015 (the “Effective Date”) by and between Northwest Bank, a
Pennsylvania-chartered stock savings bank (the “Bank”), and David E. Westerburg
(the “Executive”).  Any reference to “Company” herein shall mean Northwest
Bancshares, Inc., or any successor thereto.

 

WHEREAS, the Bank, the Company and the Executive entered into a change in
control agreement dated July 1, 2010 (“Prior Agreement”); and

 

WHEREAS, the Bank and the Company believe that it is in their best interests to
enter into this Agreement with the Executive, which replaces the Prior Agreement
in its entirety and the Executive has consented to such action.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the other terms and conditions hereinafter provided, the parties hereby
agree as follows:

 

1.             TERM OF AGREEMENT; BASE SALARY

 

(a)           The period of the Executive’s employment under this Agreement
shall begin as of the Effective Date and shall continue for twelve (12) months
as set forth herein.  Commencing on November 1, 2015 (“Anniversary Date”) and
continuing on each Anniversary Date thereafter, this Agreement shall renew for
an additional twelve (12) months such that the remaining term shall be twelve
(12) months from the applicable November 1, unless written notice of non-renewal
(“Non-Renewal Notice”) is provided by the Compensation Committee (“Committee” of
the Board of Directors (“Board”) of the Bank to the Executive at least thirty
(30) days and not more than sixty (60) days prior to any such Anniversary Date,
that this Agreement shall not be renewed. If a Non-Renewal Notice is given, the
Agreement shall expire on the Anniversary Date immediately following the date
the Non-Renewal Notice is given to the Executive.

 

(b)           Prior to each notice period for non-renewal, the Committee will
conduct a comprehensive performance evaluation and review of the Executive for
purposes of determining whether to extend the Agreement, and the results thereof
shall be included in the Committee’s minutes.  The Bank shall pay the Executive
as compensation a salary of not less than $212,700 per year (“Base Salary”).
Such Base Salary shall be payable biweekly. During the period of this Agreement,
the Executive’s Base Salary shall be reviewed at least annually. Such review
shall be conducted by the Committee, and the Committee may increase, but not
decrease, the Executive’s Base Salary other than pursuant to an employer-wide
reduction of compensation of all officers of the Bank and not in excess of the
average percentage of the employer-wide reduction (any increase in Base Salary
shall become the “Base Salary” for purposes of this Agreement).

 

(c)           The failure of Committee to take the actions set forth herein
before any Anniversary Date will result in the automatic non-renewal of this
Agreement.  If the Committee

 

--------------------------------------------------------------------------------


 

fails to inform the Executive of its determination regarding the renewal or
non-renewal of this Agreement, the Executive may make a written request asking
for the Committee’s decision and the Committee shall provide a written response
to the Executive within thirty (30) days of the receipt of such request. 
Reference herein to the term of this Agreement shall refer to both such initial
term and such extended terms.

 

(d)           Upon the expiration or termination of the Agreement, the Executive
shall be an “at will” employee unless the Committee has informed the Executive
that the Executive’s employment with the Bank will terminate when the Agreement
terminates.

 

(e)           Notwithstanding the preceding, in the event a Change in Control
(as defined in Section 2.3) occurs, this Agreement shall continue in full force
and effect, and shall not terminate or expire until the later of (i) twelve (12)
months after the Change in Control occurs, or (ii) payment in full of the
severance payment under Section 2 hereof (the “Severance Payment”) to the
Executive.

 

2.             SEVERANCE PAYMENT

 

2.1          Right to Severance Payment

 

Upon the occurrence of a Change in Control of the Bank or the Company followed,
within twenty-four (24) months thereafter, by the termination of Executive’s
employment for a reason specified in Section 2.2 below, the Executive shall be
entitled to the Severance Payment provided under Section 2.5.  In the event
termination occurs by reason of death, voluntary termination other than for
reasons specified in Section 2.2, Disability, or for Just Cause, the Executive
shall not be entitled to a Severance Payment.

 

Notwithstanding the foregoing, the Executive shall not be entitled to any
payments or benefits under this Agreement unless and until the Executive
executes a release of claims against the Bank, the Company and any affiliate,
and their officers, directors, successors and assigns, releasing said persons
from any and all claims, rights, demands, causes of action, suits, arbitrations
or grievances relating to the employment relationship, including claims under
the Age Discrimination in Employment Act (“ADEA”), but not including claims for
benefits under tax-qualified plans or other benefit plans in which the Executive
is vested, claims for benefits required by applicable law or claims with respect
to obligations set forth in this Agreement that survive the termination of this
Agreement.  In order to comply with the requirements of Code Section 409A and
the ADEA, the release shall be provided to the Executive no later than the date
of the Executive’s Separation from Service and the Executive shall have no fewer
than twenty-one (21) days to consider the release, and following the Executive’s
execution of the release, the Executive shall have seven (7) days to revoke said
release.

 

2

--------------------------------------------------------------------------------


 

2.2          Reasons for Termination

 

Following a Change in Control, Executive shall be entitled to a Severance
Payment if Executive terminates employment with the Bank within twenty-four (24)
months after such Change in Control for any one or more of the following
reasons:

 

(a)           The Bank involuntarily terminates the employment of Executive upon
or after a Change in Control other than for Just Cause.

 

(b)           A reduction in the Executive’s Base Salary or benefits and
perquisites provided to the Executive from those being provided as of the
Effective Date of this Agreement.

 

(c)           A change in the Executive’s function, duties, or responsibilities,
which change would cause the Executive’s position to become one of lesser
responsibility, importance or scope.

 

(d)           A relocation of the Executive’s principal place of employment by
more than thirty (30) miles from its location as of the Effective Date of this
Agreement.

 

(e)           Liquidation or dissolution of the Bank or the Company other than
reorganizations that do not affect the status of the Executive.

 

(f)            Breach of the Agreement by the Bank or the Company.

 

Upon the occurrence of any event described in clauses (b), (c), (d), (e) or
(f) above (“Good Reason”), the Executive shall have the right to elect to
terminate the Executive’s employment under this Agreement by resignation upon
not less than thirty (30) days prior written notice given within a reasonable
period of time not to exceed ninety (90) days after the initial event giving
rise to said right to elect.  The Bank shall have at least thirty (30) days to
remedy any Good Reason condition, provided, however, that the Bank shall be
entitled to waive such cure period and make an immediate payment hereunder.

 

2.3          Change in Control

 

A Change in Control of the Bank or the Company shall mean a change in control of
a nature that:

 

(a)           would be required to be reported in response to Item 5.01 of the
current report on Form 8-K, as in effect on the date hereof, pursuant to
Section 13 or 15(d) of the Securities Exchange Act of 1934 (the “Exchange Act”);
or

 

(b)           results in a Change in Control of, the Bank or the Company within
the meaning of the Home Owners’ Loan Act, as amended, and applicable rules and
regulations promulgated thereunder, as in effect at the time of the Change in
Control (collectively, the “HOLA”); or

 

(c)           a Change in Control shall be deemed to have occurred at such time
as:

 

3

--------------------------------------------------------------------------------


 

(i)          any “person” (as the term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Company
representing 25% or more of the combined voting power of Company’s outstanding
securities except for any securities purchased by the Bank’s employee stock
ownership plan or trust; or

 

(ii)         individuals who constitute the Board on the date hereof (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the date
hereof whose election was approved by a vote of at least three quarters of the
directors comprising the Incumbent Board, or whose nomination for election by
the Company’s stockholders was approved by the same Nominating Committee serving
under an Incumbent Board, shall be, for purposes of this clause (b), considered
as though he were a member of the Incumbent Board; or

 

(iii)        a plan of reorganization, merger, consolidation, sale of all or
substantially all the assets of the Bank or the Company or similar transaction
in which the Bank or Company is not the surviving institution occurs; or

 

(iv)        a proxy statement soliciting proxies from stockholders of the
Company, by someone other than the current management of the Company, seeking
stockholder approval of a plan of reorganization, merger or consolidation of the
Company or similar transaction with one or more corporations or financial
institutions, and as a result of such proxy solicitation, a plan of
reorganization, merger consolidation or similar transaction involving the
Company is approved by the Company’s Board of Directors or the requisite vote of
the Company’s stockholders; or

 

(v)         a tender offer is made for 25% or more of the voting securities of
the Company and the shareholders owning beneficially or of record 25% or more of
the outstanding securities of the Company have tendered or offered to sell their
shares pursuant to such tender offer and such tendered shares have been accepted
by the tender offeror.

 

4

--------------------------------------------------------------------------------


 

2.4          Termination for Just Cause

 

The Executive shall not have the right to receive a Severance Payment pursuant
to Section 2.5 upon Termination for Just Cause. “Termination for Just Cause”
shall mean termination because of the Executive’s personal dishonesty, willful
misconduct, any breach of fiduciary duty involving personal profit, intentional
failure to perform stated duties, willful violation of any law, rule, or
regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of this Agreement.
In determining incompetence, the acts or omissions shall be measured against
standards generally prevailing in the banking industry. For purposes of this
paragraph, no act or failure to act on the part of the Executive shall be
considered “willful” unless done, or omitted to be done, by the Executive not in
good faith and without reasonable belief that the Executive’s action or omission
was in the best interest of the Bank or the Company.

 

2.5          Amount and Time and Form of Severance Payment

 

In the event the Executive becomes entitled to a Severance Payment under the
Agreement, the Bank shall pay the Executive, or in the event of the Executive’s
subsequent death, the Executive’s estate, the following as a Severance Payment:

 

(a)           The Bank shall play the Executive a cash lump sum equal to the sum
of (i) three (3) times the Executive’s highest rate of base salary plus
(ii) three (3) times the highest rate of cash bonus paid to the Executive during
the prior three (3) years, paid within thirty (30) days following the Separation
from Service or, if the Executive is a Specified Employee (within the meaning of
Treasury Regulations §1.409A-1(i)), to the extent required to avoid penalties
under Code Section 409A, on the first business day of the seventh month
following the Separation from Service.  Such payment shall not be reduced in the
event the Executive obtains other employment following a Separation from
Service.

 

(b)           In addition to the cash lump sum, the Bank shall provide the
Executive with continued non-taxable medical and dental coverage substantially
identical to the coverage maintained by the Bank for the Executive and his
eligible dependents prior to the date of the Executive’s Separation from
Service. Such coverage shall continue for a period of thirty-six (36) months
after the date of Separation from Service unless the Executive obtains other
employment following Separation from Service under which substantially similar
benefits are provided and in which the Executive and his eligible dependents are
eligible to participate. Notwithstanding anything herein contained to the
contrary, if applicable law (including, but not limited to, laws prohibiting
discriminating in favor of highly compensated employees), or, if participation
by the Executive and his eligible dependents is not permitted under the terms of
the applicable health plans, or if providing such benefits would subject the
Bank to penalties, then the Bank shall pay the Executive a cash lump sum payment
reasonably estimated to be equal to the value of such non-taxable medical and
dental benefits, with such payment to be made by lump sum within thirty (30)
business days after the Separation from Service, or if later, the date on which
the Bank determines that such insurance coverage (or the remainder of such
insurance coverage) cannot be provided for the foregoing reasons.

 

5

--------------------------------------------------------------------------------


 

(c)           Notwithstanding the provisions of (a) and (b) above, if the
Executive is a “Disqualified Individual” within the meaning of Code Section 280G
and the Severance Payment is in an amount which includes an “Excess Parachute
Payment” within the meaning of Code Section 280G, the Severance Payment
hereunder to Executive shall be reduced to the maximum amount which does not
include an Excess Parachute Payment.  In the event any change in the Code or
regulations thereunder should reduce the amount of payments permissible under
Code Section 280G on the Effective Date, then the Severance Payment that is
payable shall be determined as if such change in the Code or regulations had not
been made.  The allocation of the reduction of any aggregate payments or
benefits of this Section 2 shall be determined by the Executive, provided,
however, that if it is determined that such election by the Executive shall be
in violation of Code Section 409A, the allocation of the required reduction
shall be pro-rata.

 

(d)           Notwithstanding the provisions of (a) and (b) above, no payments
shall be made hereunder if the Bank is not in compliance with its minimum
capital requirements or if such payments would cause the Bank’s capital to be
reduced below its minimum capital requirements.

 

2.6          Separation from Service

 

For purposes of this Section 2, “termination of employment” shall be construed
to mean “Separation from Service” as defined in Code Section 409A and the
Treasury regulations promulgated thereunder, provided, however, that the Bank
and the Executive reasonably anticipate that the level of bona-fide services the
Executive would perform after termination would permanently decrease to a level
that is less than 50% of the average level of bona fide services performed
(whether as an employee or an independent contractor) over the immediately
preceding 36-month period.

 

3.             DEATH AND DISABILITY BENEFITS

 

(a)           “Disability” or “Disabled” shall be construed to comply with Code
Section 409A and shall be deemed to have occurred, with or without a Change in
Control, if: (i) the Executive is unable to engage in any substantial gainful
activity by reason of any medically determinable physical or mental impairment
that can be expected to result in death, or last for a continuous period of not
less than twelve (12) months; (ii) by reason of any medically determinable
physical or mental impairment that can be expected to result in death, or last
for continuous period of not less than twelve (12) months, the Executive is
receiving income replacement benefits for a period of not less than three months
under an accident and health plan covering employees of the Bank; or (iii) the
Executive is determined to be totally disabled by the Social Security
Administration.  In the event of Disability, the Executive shall be entitled to
receive benefits under any short or long-term disability plan maintained by the
Bank.  To extent that such benefits are less than the Executive’s Base Salary at
the rate in effect at the time of the Executive’s Disability, the Bank shall pay
the Executive a cash lump sum equal to the difference between such disability
plan benefits and the amount of the Executive’s Base Salary for one year
following the termination of his employment due to Disability (regardless of
whether a Change in Control has occurred).  Any payment required hereunder shall
be made no later than two and one-half (2.5) months after the end of calendar
year in which the Disability occurred.

 

6

--------------------------------------------------------------------------------


 

(b)           In the event of the Executive’s death during the term of the
Agreement, with or without a Change in Control, his estate shall be paid a cash
lump sum equal to one times the Executive’s Base Salary at the rate in effect at
the time of the Executive’s death.  Such payment shall be made within thirty
(30) days after the Executive’s date of death.  In addition, the Bank will
continue to provide non-taxable medical and dental benefits as were previously
provided for the Executive’s eligible dependents for three (3) years after the
Executive’s death. Notwithstanding anything herein contained to the contrary, if
applicable law (including, but not limited to, laws prohibiting discriminating
in favor of highly compensated employees), or, if participation by the
Executive’s eligible dependents is not permitted under the terms of the
applicable health plans, or if providing such benefits would subject the Bank to
penalties, then the Bank shall pay the Executive’s surviving eligible dependents
a cash lump sum payment reasonably estimated to be equal to the value of such
non-taxable medical and dental benefits, with such payment to be made by lump
sum within thirty (30) business days of the Executive’s death, or if later, the
date on which the Bank determines that such insurance coverage (or the remainder
of such insurance coverage) cannot be provided for the foregoing reasons.

 

4.             NOTICE OF TERMINATION

 

(a)           Any purported termination by the Bank or by the Executive shall be
communicated by Notice of Termination to the other party hereto. For purposes of
this Agreement, a “Notice of Termination” shall mean a written notice which
shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive’s employment under the
provision so indicated.

 

(b)           “Date of Termination” shall mean the date specified in the Notice
of Termination (which, in the case of a Termination for Just Cause, shall be
immediate). Except as set forth below in paragraph (c), in no event shall the
Date of Termination exceed thirty (30) days from the date Notice of Termination
is given.

 

(c)           If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, except upon the occurrence of
a Change in Control and voluntary termination by Executive, in which case the
Date of Termination shall be the date specified in the Notice, the Date of
Termination shall be the date on which the dispute is finally determined, either
by mutual written agreement of the parties, by a binding arbitration award, or
by a final judgment, order or decree of a court of competent jurisdiction (the
time for appeal therefrom having expired and no appeal having been perfected)
and provided further that the Date of Termination shall be extended by a notice
of dispute only if such notice is given in good faith and the party giving such
notice pursues the resolution of such dispute with reasonable diligence.
Notwithstanding the pendency of any such dispute, the Bank will continue to pay
the Executive his full compensation in effect when the notice giving rise to the
dispute was given (including, but not limited to, Base Salary) and continue the
Executive as a participant in all compensation, benefit and insurance plans in
which the Executive was participating when the notice of dispute was given,
until the earlier of one hundred and twenty (120) days from the date of the
Notice of Termination or the date upon which the dispute is finally resolved in
accordance with this Agreement. Amounts paid

 

7

--------------------------------------------------------------------------------


 

under this Section are in addition to all other amounts due under this Agreement
and shall not be offset against or reduce any other amounts due under this
Agreement. Notwithstanding the foregoing, no compensation or benefits shall be
paid to the Executive in the event the Executive is terminated for Just Cause.
In the event that such Termination for Just Cause is found to have been wrongful
or such dispute is otherwise decided in Executive’s favor, the Executive shall
be entitled to receive the Severance Payment set forth in Section 2.5 as if the
Executive had suffered a termination of employment under Section 2.2.

 

5.             SOURCE OF PAYMENTS

 

It is intended by the parties hereto that all Severance Payments provided in
this Agreement shall be paid in cash, check or direct deposit from the general
funds of the Bank or the Company.  The Company, however, guarantees payment and
provision of all amounts and benefits due hereunder to the Executive and, if
such amounts and benefits due from the Bank are not timely paid or provided by
the Bank, such amounts and benefits shall be paid or provided by the Company.

 

6.             EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS

 

This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Bank and the Executive, except that
this Agreement shall not affect or operate to reduce any benefit or compensation
inuring to the Executive of a kind elsewhere provided. No provision of this
Agreement shall be interpreted to mean that the Executive is subject to
receiving fewer benefits than those available to the Executive without reference
to this Agreement.

 

7.             NO ATTACHMENT

 

(a)           Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to affect any such action shall be null,
void, and of no effect.

 

(b)           This Agreement shall be binding upon, and inure to the benefit of,
the Executive, the Bank and their respective successors and assigns.

 

8.             AMENDMENT, TERMINATION AND WAIVER

 

(a)           During the term of the Agreement, the Agreement may be terminated
or amended in any respect by an instrument in writing signed by the Executive
and the Bank, unless a Change in Control has previously occurred.  If a Change
in Control occurs, the Agreement no longer shall be subject to amendment,
change, substitution, deletion, revocation or termination in any respect
whatsoever.

 

(b)           No term or condition of this Agreement shall be deemed to have
been waived, nor

 

8

--------------------------------------------------------------------------------


 

shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.

 

9.             POST-TERMINATION OBLIGATIONS

 

(a)           All payments and benefits to the Executive under this Agreement
shall be subject to the Executive’s compliance with paragraph (b) of this
Section 9 during the term of this Agreement and for two (2) full years after the
expiration or termination hereof.

 

(b)           The Executive shall, upon reasonable notice, furnish such
information and assistance to the Bank as may reasonably be required by the Bank
in connection with any litigation in which it or any of its subsidiaries or
affiliates is, or may become, a party.

 

10.          CONFIDENTIALITY

 

The Executive recognizes and acknowledges that the knowledge of the business
activities and plans for business activities of the Bank, the Company and
affiliates thereof, as it may exist from time to time, is a valuable, special
and unique asset of the business of the Bank and the Company. The Executive will
not, during or after the term of his employment, disclose any knowledge of the
past, present, planned or considered business activities of the Bank, the
Company or affiliates thereof to any person, firm, corporation, or other entity
for any reason or purpose whatsoever (except for such disclosure as may be
required to be provided to any federal banking agency with jurisdiction over the
Bank, the Company or the Executive). Notwithstanding the foregoing, the
Executive may disclose any knowledge of banking, financial and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank or the Company, and the Executive
may disclose any information regarding the Bank or the Company which is
otherwise publicly available. In the event of a breach or threatened breach by
the Executive of the provisions of this Section 9, the Bank and/or the Company
will be entitled to an injunction restraining the Executive from disclosing, in
whole or in part, the knowledge of the past, present, planned or considered
business activities of the Bank, the Company or affiliates thereof, or from
rendering any services to any person, firm, corporation, other entity to whom
such knowledge, in whole or in part, has been disclosed or is threatened to be
disclosed. Nothing herein will be construed as prohibiting the Bank or the
Company from pursuing any other remedies available to the Bank or the Company
for such breach or threatened breach, including the recovery of damages from the
Executive.

 

9

--------------------------------------------------------------------------------


 

11.          OTHER RIGHTS AND BENEFITS NOT AFFECTED

 

11.1        Other Benefits

 

Except to the extent the Executive shall voluntarily agree otherwise, neither
the provisions of this Agreement nor the Severance Payments provided for
hereunder shall reduce any amounts otherwise payable, or in any way diminish the
Executive’s rights as an employee of the Bank, whether existing now or
hereafter, under any benefit, incentive, retirement, stock benefit, stock bonus,
stock ownership or any employment agreement or other plan or arrangement.

 

11.2        Employment Status

 

This Agreement does not constitute a contract of employment or impose on the
Executive or the Bank any obligation to retain the Executive as an employee, to
change the status of the Executive’s employment, or to change the Bank or the
Company’s policies regarding termination of employment.

 

12.          HEADINGS FOR REFERENCE ONLY

 

The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.

 

13.          LEGAL FEES AND EXPENSES

 

All legal fees incurred by the Executive pursuant to any dispute or question of
interpretation relating to this Agreement shall be the responsibility of and
paid by the Executive.

 

14.          ARBITRATION

 

Any dispute or controversy arising under or in connection with the Agreement
shall be settled by arbitration, conducted before a panel of three arbitrators
sitting in a location selected by the Executive within one hundred (100) miles
from the location of the Bank, in accordance with rules of the American
Arbitration Association then in effect.  Judgment may be entered on the award of
the arbitrator in any court having jurisdiction.  All expenses of such
arbitration, including the reasonable fees and expenses of the counsel for the
Executive, shall be borne by the Bank or the Company.

 

15.          APPLICABLE LAW AND SEVERABILITY

 

To the extent not preempted by the laws of the United States, the laws of the
Commonwealth of Pennsylvania shall be the controlling law in all matters
relating to the Agreement.  If a provision of this Agreement shall be held
illegal or invalid, the illegality or invalidity shall not affect the remaining
parts of the Agreement and the Agreement shall be construed and enforced as if
the illegal or invalid provision had not been included.

 

10

--------------------------------------------------------------------------------


 

16.          SUCCESSOR TO THE BANK

 

The Bank shall require any successor or assignee, whether direct or indirect, by
purchase, merger, consolidation or otherwise, to all or substantially all the
business or assets of the Bank, expressly and unconditionally to assume and
agree to perform the Bank’s obligations under this Agreement, in the same manner
and to the same extent that the Bank would be required to perform if no such
succession or assignment had taken place.

 

17.          REQUIRED PROVISION

 

Notwithstanding anything herein contained to the contrary, any payments to the
Executive by the Bank, whether pursuant to this Agreement or otherwise, are
subject to and conditioned upon their compliance with Section 18(k) of the
Federal Deposit Insurance Act, 12 U.S.C. § 1828(k), and the regulations
promulgated thereunder in 12 C.F.R. Part 359.

 

11

--------------------------------------------------------------------------------


 

SIGNATURES

 

IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized officer, and the Executive has signed this Agreement, on the
dates set forth below.

 

 

 

NORTHWEST BANK

 

 

 

 

 

 

March 4, 2015

 

By:

/s/ William J. Wagner

Date

 

 

William J. Wagner, President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

 

NORTHWEST BANCSHARES, INC.

 

 

 

 

 

 

March 4, 2015

 

By:

/s/ William J. Wagner

Date

 

 

William J. Wagner, President and Chief Executive Officer

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

March 4, 2015

 

/s/ David E. Westerburg

Date

 

David E. Westerburg

 

12

--------------------------------------------------------------------------------